Citation Nr: 1550327	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-44 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine condition.        

2.  Entitlement to service connection for depression and anxiety, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for right knee chondromalacia.        

4.  Entitlement to service connection for recurring blind spots bilaterally.        

5.  Entitlement to service connection for a heart condition, to include osteochondritis and heart disease status post MI and CABG x3, to include as secondary to hypertension 
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.  Bosely, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1980.       

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).        

The claim of service connection for a cervical spine condition was certified to the Board as a petition to reopen a previously denied claim.  This appeal actually arises from the original claim.  The original claim was filed in January 2011.  It was denied in April 2012.  The Veteran filed a timely notice of disagreement (NOD), and a statement of the case (SOC) was issued in December 2012.  In February 2013, which was within 60 days of that SOC and within the remainder of one year from the April 2012 rating decision, the Veteran submitted a letter, which explained that he was submitting a positive nexus opinion from his private doctor (written in January 2013) "to support my rebuttal of the denial"  The Veteran continued to submit additional evidence and argument concerning this claim, but the RO took no further adjudicative action until it issued a rating decision in January 2014 denying the claim on the basis that the Veteran did not submit new and material evidence.  As the Veteran's February 2013 statement makes clear that he wished to continue the appeal, it must be recognized as a substantive appeal.  See 38 C.F.R. § 20.202 (2015).  Accordingly, the matter arises from the original claim.

The claim of service connection for major depression was certified (but not adjudicated) to the Board as an appeal involving severance of service connection.  The claims file shows that service connection for this condition was never granted by the RO.  Accordingly, the Board has retained the characterization as entitlement to service connection.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in August 2015.  A transcript of the hearing has been associated with the claims file.        

At his Board hearing, the Veteran explained that the claim of service connection for a heart condition was intended to include not only heart disease, but also osteochondritis of the left chest.  Board Hr'g Tr. 13.  The scope of the claim has been expanded accordingly.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Following the RO's most recent adjudication of the appeal in March 2013, additional pertinent evidence was associated with the claims file.  The record does not show that the Veteran submitted a waiver of initial RO review for this evidence.  Because the Board is either granting or remanding the Veteran's claims, the Board can proceed with appellate review.  38 C.F.R. 20.1304(c); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The issues of service connection for a psychiatric condition and heart condition, and the issue of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is diagnosed with multilevel degenerative disc disease, cervical spine, status post anterior cervical discectomy and fusion, and the evidence of record makes it at least equally likely that the condition is a result of injury during service in July 1979. 

2.  A current right knee condition, which preexisted the Veteran's entrance into service, was aggravated therein, and was recurrent after service.  

3.  A current eye condition manifested by recurring blind spots is shown as likely as not to have been incurred during service.  


CONCLUSIONS OF LAW

1.  A cervical spine condition, currently manifested by multilevel degenerative disc disease, cervical spine, status post anterior cervical discectomy and fusion, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A right knee condition was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).

3.  A current eye condition manifested by recurring blind spots was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), (b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304  (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection
 
A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

A veteran is presumed to have been sound upon entry into active service, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A disorder is considered "noted" even if asymptomatic at the time of service entrance.  Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

If a condition is noted at the time of service entrance, a veteran is not entitled to the presumption of soundness.  Wagner, 370 F.3d at 1096.  Under such circumstances, service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the veteran who must show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The presumption of aggravation only requires evidence of an actual worsening of a preexisting condition during service; it does not require direct evidence of nexus, that is, that the worsening was caused by service.  Smith v. Shinseki, 24 Vet. App. 40, 47-48 (2010).  Under § 1153, once a veteran establishes worsening, "the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096). 

Even if an injury or disease is deemed to have been incurred in service pursuant to application of the presumption of soundness (or to have been found to have been actually incurred in service), a veteran must nonetheless establish that a current disability is related to the in-service injury or disease.  Gilbert v. Shinseki, 26 Vet. App. 48, 53-54 (2012) (citing Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) ("The presumption of soundness ... does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof.")), aff'd 749 F.3d 1370 (Fed. Cir. 2014).  This nexus determination is based on a weighing of the evidence by the preponderance of the evidence standard, with the benefit of the doubt given to the veteran.  Gilbert, 26 Vet. App. at 53. 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), includes tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) Cervical Spine

The Veteran is seeking service connection for a cervical spine condition, which he maintains is a result of a neck injury during service in July 1979 while playing volleyball.  See Board Hr'g Tr.  23.  

In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current cervical spine condition has been diagnosed.  This is demonstrated most recently by a September 2015 letter from his private doctor, who explained that the Veteran has multilevel degenerative disc disease, cervical spine, status post anterior cervical discectomy and fusion.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran was injured during service.  The injury, as he described it at the Board hearing, is documented in his service treatment records (STRs) in July 1979.  Accordingly, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's current cervical spine condition is related to the injury during service.  On this question, there is some conflicting evidence.  Favorable to the claim, the Veteran himself credibly and competently testified at the Board hearing that he has had symptoms continuously since the in-service injury.  See Board Hr'g Tr. 28.T

Also favorable, several private doctors have written statements in February 2011, January 2013, and September 2015, giving favorable nexus opinions.  

In conflict with this favorable evidence, a VA examiner reached a negative opinion in March 2012, indicating that the Veteran's cervical spine condition was less likely as not related to service.  

Overall, the Board can identify no compelling reason to find the VA examiner's opinion more probative than the multiple private opinions on the nexus element.  All of them considered the same facts, which led them to reach different conclusions.  Based on the current evidence of record, this disagreement must be considered a professional difference of opinion between equally qualified medical experts.  

Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current cervical spine disability and the in-service injury during service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

(2) Right Knee

The Veteran maintains that a current right knee condition, which was operated on prior to service, is related to injuries during service.  

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current right knee condition has been diagnosed.  Although the exact nature of the current diagnosis is not precisely established (as the claims file does not contain treatment records for the condition during the appeal period), the evidence extensively documents a prior history of knee problems, including multiple surgeries.  Accordingly, for purposes of this appeal, the Board will resolve reasonable doubt in the Veteran's favor and find that the existence of a present disability is established.  

Next, the evidence of record makes it at least as likely than not that a preexisting right knee condition was aggravated during service.  At service entrance in June 1975, a surgical scar on the right knee was noted.  Because a right knee condition was noted at service entry, the presumption of soundness as to the right knee does not apply.  See 38 U.S.C.A. §  1111.  The Veteran testified at his Board hearing that he was "fully recovered" and having no right knee problems at service entrance.  See Board Hr'g Tr. 5.  Consistent with his testimony, the STRs contain a November 1976 statement from a private doctor explaining that the Veteran had undergone a medial meniscectomy in December 1974, and had "fully recovered from this surgery."  For purposes of this appeal, even though the right knee condition may have been asymptomatic at the time of his entrance, it was "noted" on the entrance medical examination report.  Therefore, it must be considered a preexisting condition.  See Verdon v. Brown, 8 Vet. App. 529, 535 (1996).

With regard to the presumption of aggravation, the STRS document multiple injuries and extensive treatment.  First, in August 1975, several weeks into his service, the Veteran sought treatment for a sprain.  His knee had given way, and he had fallen getting out of van.  He had further treatment in February 1976.  Then, in March 1976, he was treated for a painful contusion after trauma the day prior.  He had further treatment in April and September 1976.  He was also referred for orthopedic evaluation, and a diagnosis of chondromalacia patella was made in November 1976.  In light of this extensive evidence, the presumption of aggravation applies.  See 38 U.S.C.A. §  1153.  There is not clear and unmistakable evidence establishing that the worsening of the condition was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 n.6 (2012) (citing Wagner, 370 F.3d at 1096).  Because the preexisting condition was aggravated during service, the second element to establish service connection is met.  

Finally, the evidence tends to make it at least equally likely that the Veteran's right knee condition is related to the aggravation established during service.  Favorable to the claim, the Veteran himself credibly testified at the Board hearing that he has had ongoing symptomatology after service, including three knee operations.  See Board Hr'g Tr.6.  The available medical records document the first surgery immediately after service in May 1981, with several additional recorded complaints in July and December 1981, and April and June 1991.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.

(4) Recurring Blind Spots

The Veteran maintains that he has had recurrent blind spots in his eyes since service.  See Board Hr'g Tr. 10.  

In applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that the Veteran was seen on numerous occasions for these complaints during service.  His STRs show initial complaints in October 1977 followed by extensive consultations from January 1979 to April 1979, including a hospital admission.  A diagnosis of scotoma was made, and the April 1979 hospital discharge notes that it was felt that the Veteran had migraine headaches which accounted for his visual findings.  

More recently, the Veteran underwent a VA Optometry consultation in January 2010.  It was noted that the Veteran was seeking service connection for intermittent loss of peripheral vision and intermittent blurred spots in vision.  No clear etiology was found on ocular/visual examination, and it was again found that the symptoms may possibly be a variation of an ocular migraine as no etiology had been found in the past despite extensive work ups.  With regard to the etiology of the condition, it was opined that this condition is as likely as not related to service.  It was noted as significant that the Veteran had a history of head trauma.  

In light of this essentially undisputed record, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for a cervical spine condition, currently manifested by multilevel degenerative disc disease, cervical spine, status post anterior cervical discectomy and fusion, is granted.

Service connection for a right knee disability is granted.

Service connection for recurring blind spots is granted.  


REMAND

The claims of service connection for psychiatric and heart conditions must be remanded to obtain new VA examinations.




Psychiatric Condition

With regard to the psychiatry condition, the most recent diagnosis is reflected in a May 2013 VA mental health record.  The diagnoses were bipolar disorder, anxiety, and obsessive compulsive disorder.  With regard to the etiology of his symptoms, the record raises both direct and secondary theories.  

Pertinent to the direct theory, the Veteran testified at his Board hearing that he has had depressive symptoms since losing a victim during service while a lifeguard at Kaneohe Marine Corps Air Station in 1976.  (An April 2010 VA mental health record notes his reported onset of depression in the early 1990s.)  He explained that "my therapist and my psychiatrist attribute to posttraumatic stress is while I was stationed at Kaneohe Marine Corps Air Station."  See Board Hr'g Tr. 16.  While a diagnosis of PTSD is not documented in any of the available records, the Veteran's testimony indicates that there may be a relationship between his service and his current mental health condition.  

As to the secondary theory, a private cardiologist found in July 2011 that "there is concern about the patient's coronary artery disease possibly contributing to his [depressive] symptoms."  Otherwise, the more recent mental health records, such as in August 2010, repeatedly document symptoms in the context of the Veteran not being able to work.  Because the claim of service connection for a heart condition and the appeal for a TDIU are being remanded, the claim of service connection for a psychiatric condition on a secondary basis is intertwined with those issues.  

Heart Condition

The Veteran underwent a VA examination in January 2010.  The VA examiner concluded that the Veteran's CAD s/p MI angioplasty with stent s/p CABG x3 is less likely a result of hypertension and more likely a result of a positive family history, smoking, high cholesterol, and adult-onset diabetes.  It was noted that the Veteran complained of chest pain during service, which was diagnosed costochondritis, which has no relationship to CAD.  

This VA examiner's opinion does not fully answer all the complex medical questions raised by the appeal.  First, it does not address the likelihood that the Veteran currently has costochondritis resulting from the symptoms during service.  Second, with regard to the heart disease, it addresses the causation question, but not the aggravation question in the secondary theory of entitlement.  A new VA examination will be needed to answer these questions.  

TDIU

Assignment of an initial evaluation for the now-service connected cervical spine, right knee, and eye disabilities will also impact whether the Veteran satisfies the schedular (numerical) requirements for a TDIU rating, as set forth in 38 C.F.R. § 4.16(a).  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

For these reasons, adjudication of the Veteran's TDIU claim must be deferred pending resolution of the intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims.  The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.  

Also notify the Veteran that he may submit written statements from himself and/or from other people who have first-hand knowledge describing the history of his in-service and/or post-service symptoms.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

2.  Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).  

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.  

3.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.  

4.  All attempts to fulfill the preliminary development specified in paragraphs 1-3 above must be documented in the claims file.  

If, after making all reasonably attempts (as specified) to obtain these records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should send notice to the Veteran, as directed by 38 C.F.R. § 3.159(e)(1), identifying: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.  

The Veteran must be also notified that he is always allowed to provide such records himself, notwithstanding VA's inability to obtain the records.  

5.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed psychiatric disorder.

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all psychiatric disorders found extant.  If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, to include as a result of any stressful events therein? 

(c)  If not directly related to service on the basis of question (b), is any psychiatric condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any psychiatric disorder been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s) and identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all development set forth in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to address the claimed heart disorder.

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to provide an expert medical opinion on each of the following questions: 

(a)  Provide a current diagnosis for any and all heart disorders found extant.  This should specifically include costochondritis and any related conditions, in addition to any heart disease.  

If the Veteran previously had any such medical condition, but it is no longer extant, when did that condition resolve?

(b)  For each diagnosed disorder, is it at least as likely as not (i.e., at least equally probable) that the disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service? 

(c)  If not directly related to service on the basis of question (b), is any condition proximately due to, the result of, or caused by any other medical condition(s)?  If so, please identify the other medical condition(s).  

(d)  If not caused by another medical condition, has any condition been aggravated (made permanently worse or increased in severity) by any other medical condition(s)?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering all questions (a) to (d), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  After completing all actions set forth in paragraphs 1-6, plus any further action needed as a consequence of the development completed in paragraphs 1-6 above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v.  West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


